Ostrander, C. J.
(after stating the facts). Whether the bill states a case for equitable cognizance is a question not presented on this appeal. That the answer does not confess, and does deny, the charges of fraud and mismanagement and insolvency, is clear. The effect of the order is not limited to preserving the assets of the corporation until final decree. The effect is to dispossess the corporation and to deprive it of all title to, and management of, the corporate property. This court has so often declared that such an order, made upon a preliminary hearing, cannot be sustained, that we shall only refer to some of the decisions. McCombs v. Merryhew, 40 Mich. 721, and cases cited in the opinion; Arnold v. Bright, 41 Mich. 207 (2 *692N. W. 16); Tawas, etc., R. Co. v. Iosco Circuit Judge, 44 Mich. 479 (7 N. W. 65); Smith v. Walker, 57 Mich. 456 (22 N. W. 267, 24 N. W. 830, 26 N. W. 783); Hall v. Waywe Circuit Judge, 111 Mich. 395 (69 N. W. 643); Goldman v. Manistee Circuit Judge, 155 Mich. 47 (118 N. W. 600). We are referred to no authority to the contrary.
The order appealed from is reversed and set aside, with costs of this appeal to appellants, and the record remanded to the circuit court.
Bird, Hooker, Moore, and McAlvay, JJ., concurred.